FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                              FOR THE TENTH CIRCUIT                   November 6, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                        No. 15-1255
                                               (D.C. No. 1:14-CR-00500-MSK-1)
JULIAN GALLARDO-MEDINA,                                    (D. Colo.)

      Defendant - Appellant.


                              ORDER AND JUDGMENT*


Before BRISCOE, LUCERO, and McHUGH, Circuit Judges.


      After entering into a plea agreement that included a waiver of his right to

appeal, Julian Gallardo-Medina pleaded guilty to one count of illegal re-entry by a

previously removed alien following a felony conviction, in violation of 8 U.S.C.

§ 1326(a) and (b)(1). After he was sentenced to 21 months of imprisonment, within

the applicable Sentencing Guidelines range, he appealed. The government has




      *
         This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
moved to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315,

1328 (10th Cir. 2004) (en banc) (per curiam).

      Hahn sets forth three factors to evaluate an appeal waiver: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. In

response to the government’s motion, Mr. Gallardo-Medina, through counsel, has

declined to dispute any of the Hahn factors and has conceded that this court should

enforce the appeal waiver.

      We need not address a Hahn factor that the defendant does not dispute.

See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005). In light of

Mr. Gallardo-Medina’s concession, the motion to enforce is granted and this appeal

is dismissed.


                                                Entered for the Court
                                                Per Curiam




                                         -2-